NUMBER 13-13-00481-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SYLVIA ROGER, INDIVIDUALLY AND
AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF JEAN LOUIS
ROGER, SR., ET AL.,                                                     APPELLANT,

                                          v.

BENJAMIN KARL MUMME, JR.
AND CAMERON INTERNATIONAL
CORPORATION,                                                            APPELLEES.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

      This cause is before the Court on the reporter’s third motion for extension of time

to file her portion of the reporter’s record. The reporter’s record in this matter was

originally due on October 4, 2013. This Court has previously granted the reporter two

extensions of time. The reporter has now filed a third motion requesting additional time
until May 15, 2014. No explanation is given for the need for an additional ninety days to

complete the record.

       Texas Rule of Appellate Procedure 35.3(c) provides that the appellate court may

extend the deadline to file the record if requested by the reporter. Each extension must

not exceed 30 days in an ordinary or restricted appeal, or 10 days in an accelerated

appeal. See TEX. R. APP. P. 35.3.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.

       Reporter, Esther Natividad, is hereby ORDERED to file the reporter’s record in this

Court no later than 5:00 p.m. on March 14, 2014.          NO FURTHER MOTIONS FOR

EXTENSION OF TIME WILL BE ENTERTAINED BY THIS COURT. If the reporter fails

to file the record within the foregoing specified period of time, the Court will act

appropriately to avoid further delay and to preserve the parties’ rights. TEX. R. APP. P.

37.3 (a)(1).

       The Clerk of this Court is ORDERED to serve a copy of this order on Esther

Natividad by certified mail, return receipt requested.



                                                         PER CURIAM

Delivered and filed the
28th day of February, 2014.


                                              2